DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Fukazawa in view of Cheng
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng).
As per claim 1, Fukazawa teaches a computer-implemented method for generating clips for media content items, the method comprising: computing a plurality of appearance values for an appearance metric based on a first plurality of shot sequences associated with a media content item, wherein each shot sequence included in the first plurality of shot sequences comprises a plurality of frames captured from a point of capture(“The image data input unit 21 inputs data of the video contents from content archives which are not shown, and supplies the input data of the video contents (moving image file) to the face grouping unit 22” in Para.[0055], “The correlation degree between persons obtaining unit 23 calculates the correlation degree between the persons which is grouped by the face grouping unit 22, and supplies the calculated correlation degree between the persons to the display control unit 25” in Para.[0057], “The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping information of each person along with the moving image file to the correlation degree between persons obtaining unit 23” in Para.[0056], “the data of the correlation degree between the persons is configured of information relating to the moving image file, information relating to each people to appear (appearance), and information relating to the person between two persons” in Para.[0059], “the information relating to the moving image file is formed of the moving image file name, the time range of the moving image file or the like. For example, the information relating to each person to appear is formed of the importance degree of each person to appear, an appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear, a voice feature amount of each person to appear or the like” in Para.[0060]); 
performing one or more clustering operations on the first plurality of shot sequences based on the plurality of appearance values to generate a first shot cluster(“The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping information of each person along with the moving image file to the correlation degree between persons obtaining unit 23.” in Para.[0056]); 
Fukazawa is silent about generating a clip for the media content based on the first shot cluster; and transmitting the clip to an endpoint device for display.
Cheng teaches generating a clip for the media content based on the first shot cluster; and transmitting the clip to an endpoint device for display(“extract the salient event segments from the video and incorporate the extracted salient event segments into a video clip” in Claim 5, “share the video clip with another computing device over a network” in Claim 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa with the above teachings of Cheng in order to incorporate generating a video clip and sharing the video clip to other end point devices for improve user’s experience on analyzed video data.
As per claim 2, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein performing the one or more clustering operations comprises: generating a timeline of the first plurality of shot sequences; and executing a clustering algorithm on the timeline based on the plurality of appearance values to generate at least the first shot cluster(Fig. 5, “a person a appears in a section S0 of timing t0 to t1, a section S1 of timing t1 to t2, a section S3 of timing t3 to t4, a section S6 of timing t6 to t7, and a section S8 of timing t8 to t9” in Para.[0098], “The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping information of each person along with the moving image file to the correlation degree between persons obtaining unit 23” in Para.[0056]).
As per claim 3, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein a timeline associated with the one or more clustering operations comprises a first axis representing a temporal ordering of the first plurality of shot sequences(“a person a appears in a section S0 of timing t0 to t1, a section S1 of timing t1 to t2” in Para.[0098]). 
As per claim 4, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein the first shot cluster is generated based on one or more similarities found in a subset of the plurality of appearance values(“the information processing apparatus may further include a candidate obtaining unit that obtains a candidate list by detecting all faces that appear in the image and adding a person having a large similarity degree with respect to the detected face, using the database of the correlation degree between the persons, and a person determining unit that determines the person, using the candidate list which is obtained by the candidate obtaining unit” in Para.[0019]).
As per claim 5, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa is silent about wherein the first shot cluster is added to the clip based on at least one cluster selection criterion.
Cheng teaches wherein the first shot cluster is added to the clip based on at least one cluster selection criterion(“The illustrative salient event criteria 138 indicate one or more criteria for determining whether an activity is a salient activity in relation to one or more events. For instance, the salient event criteria 138 identify salient activities and the corresponding feature detection information that the computing system 100 needs in order to algorithmically identify those salient activities in the input 102” in Para.[0021], Para.[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa with the above teachings of Cheng in order to incorporate generating a video clip and sharing the video clip to other end point devices for improve user’s experience on analyzed video data.
As per claim 6, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa is silent about wherein generating the clip comprises determining at least one of a start position or an end position associated with the first shot cluster based on one or more heuristics.
Cheng teaches wherein generating the clip comprises determining at least one of a start position or an end position associated with the first shot cluster based on one or more heuristics(“Responsive to local commands entered on the customer's device, the server can assemble clip segments as desired, and redefine beginning and end frames of segments, with respect to the uploaded video content” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa with the above teachings of Cheng in order to incorporate generating a video clip and sharing the video clip to other end point devices for improve user’s experience on analyzed video data.
As per claim 7, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein the first plurality of shot sequences comprises a first shot sequence captured from a first point of capture and a second shot sequence captured from a second point of capture(“the appearance section obtaining unit 51 divides the section into a start position and an end position of each appearance section. The appearance section obtaining unit 51 supplies the information of the appearance section including the start position and the end position to the simultaneous appearance section obtaining unit 52 and the transition appearance section obtaining unit 53” in Para.[0106]).
As per claim 8, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein a first appearance value included in the plurality of appearance values indicates a prevalence of a second character within a shot sequence included in the plurality of shot sequences that includes a first character(Para.[0019]).
As per claim 9, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein a first appearance value included in the plurality of appearance values specifies a percentage of frames within a first shot sequence that includes a first character(“the information relating to the moving image file is formed of the moving image file name, the time range of the moving image file or the like. For example, the information relating to each person to appear is formed of the importance degree of each person to appear, an appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear, a voice feature amount of each person to appear or the like” in Para.[0060]).
As per claim 10, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein the first shot cluster includes a plurality of temporally sequential shot sequences(Para.[0098]).
As per claim 11, Fukazawa teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors(“In a computer 300, a CPU (Central Processing Unit) 301, a ROM (Read Only Memory) 302, and a RAM (Random Access Memory) 303 are connected to each other via a bus 304.” in Para.[0230]) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 12, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein performing the one or more clustering operations comprises: generating a timeline of the first plurality of shot sequences; and executing a clustering algorithm on the timeline based on the plurality of appearance values to generate a plurality of shot clusters that includes the first shot cluster(Fig. 5, “a person a appears in a section S0 of timing t0 to t1, a section S1 of timing t1 to t2, a section S3 of timing t3 to t4, a section S6 of timing t6 to t7, and a section S8 of timing t8 to t9” in Para.[0098], “The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping information of each person along with the moving image file to the correlation degree between persons obtaining unit 23” in Para.[0056])
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 5 and rejected under the same rationale.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 10 and rejected under the same rationale.
As per claim 20, Fukazawa teaches a system, comprising: one or more memories that store instructions, and one or more processors that are coupled to the one or more memories(“In a computer 300, a CPU (Central Processing Unit) 301, a ROM (Read Only Memory) 302, and a RAM (Random Access Memory) 303 are connected to each other via a bus 304.” in Para.[0230]) and the other limitations in the claim 20 has been discussed in the rejection claim 1 and rejected under the same rationale.

Fukazawa in view of Cheng and Bostick
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng) further in view of Bostick et al.(USPubN 2017/0124399; hereinafter Bostick).
As per claim 13, Fukazawa and Cheng teach all of limitation of claim 11.
Fukazawa and Cheng are silent about wherein a timeline associated with the one or more clustering operations comprises a first axis representing a temporal ordering of the first plurality of shot sequences and a second axis representing the plurality of appearance values for the first plurality of shot sequences.
Bostick teaches wherein a timeline associated with the one or more clustering operations comprises a first axis representing a temporal ordering of the first plurality of shot sequences and a second axis representing the plurality of appearance values for the first plurality of shot sequences(Para.[0035], [0036], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa and Cheng with the above teachings of Bostick in order to improve the accuracy of the identified frames containing a selected object.

Fukazawa in view of Cheng and Gagvani
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng) further in view of Gagvani et al.(USPubN 2009/0022362; hereinafter Gagvani).
As per claim 14, Fukazawa and Cheng teach all of limitation of claim 11.
Fukazawa and Cheng are silent about wherein the instructions further cause the one or more processors to perform the step of verifying that the clip meets one or more constraints prior to transmitting the clip to the endpoint device for display.
Gagvani teaches wherein the instructions further cause the one or more processors to perform the step of verifying that the clip meets one or more constraints prior to transmitting the clip to the endpoint device for display(Para.[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa and Cheng with the above teachings of Bostick in order to improve the accuracy of the identified frames containing a selected object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484